        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 1 of 11. PageID #: 22




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DANIEL GONZALEZ, on behalf of                      )   CASE NO. 1:19-cv-01094-DAP
himself and all others similarly situated,         )
                                                   )   JUDGE DAN AARON POLSTER
                       Plaintiff,                  )
                                                   )
vs.
VS.                                                )   DEFENDANT’S ANSWER AND
                                                       DEFENDANT'S
                                                   )   AFFIRMATIVE DEFENSES
CLUTCH LANDSCAPING &                               )
MAINTENANCE INC.,                                  )
                                                   )
                       Defendant.                  )


         Defendant Clutch Landscaping & Maintenance Inc. (hereinafter referred to as

“Defendant”), by and through the undersigned counsel, and for its Answer and Affirmative
"Defendant"),

Defenses to
Defenses to Plaintiffs
            Plaintiff’s Complaint
                        Complaint states
                                  states as
                                         as follows:
                                            follows:

                                             FIRST DEFENSE

         1.    In response to paragraph 1 of the Complaint, Defendant states that the Complaint

speaks for itself and no response is required. To the extent that a response is required, Defendant

is without knowledge or information sufficient to form a belief as to the truth of the allegations

asserted in paragraph 1 and therefore denies the same.

         2.    In response to paragraph 2 of the Complaint, Defendant admits the allegations

contained therein.

         3.    In response to paragraph 3 of the Complaint, Defendant admits the allegations

contained therein.



{8151877:
{8151877:}}                                    1
                                               1
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 2 of 11. PageID #: 23




         4.    In response to paragraph 4 of the Complaint, Defendant admits the allegations

contained therein.

         5.    In response to paragraph 5 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 5

and therefore denies the same.

         6.    In response to paragraph 6 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 6

and therefore denies the same.

         7.    In response to paragraph 7 of the Complaint, Defendant denies the allegations

contained therein.

         8.    In response to paragraph 8 of the Complaint, Defendant admits the allegations

contained therein.

         9.    In response to paragraph 9 of the Complaint, Defendant admits the allegations

contained therein.

         10.   In response to paragraph 10 of the Complaint, Defendant admits the allegations

contained therein.

         11.   In response to paragraph 11 of the Complaint, Defendant admits the allegations

contained therein.

         12.   In response to paragraph 12 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 12

and therefore denies the same.

         13.   In response to paragraph 13 of the Complaint, Defendant admits the allegations

contained therein.




{8151877: }                                     2
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 3 of 11. PageID #: 24




         14.   In response to paragraph 14 of the Complaint, Defendant denies the allegations

contained therein.

         15.   In response to paragraph 15 of the Complaint, Defendant admits the allegations

contained therein.

         16.   In response to paragraph 16 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 16

and therefore denies the same.

         17.   In response to paragraph 17 of the Complaint, Defendant admits that Plaintiff for

a portion of his work was employed as a non-exempt employee.                Defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

asserted in paragraph 17 and therefore denies the same.

         18.   In response to paragraph 18 of the Complaint, Defendant admits that Plaintiff was

paid an hourly wage. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations asserted in paragraph 18 and therefore denies the

same.

         19.   In response to paragraph 19 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 19

and therefore denies the same.

         20.   In response to paragraph 20 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 20

and therefore denies the same.

         21.   In response to paragraph 21 of the Complaint, Defendant admits that it payed

Plaintiff straight time in cash for some hours worked over forty when requested to do so by




{8151877: }                                     3
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 4 of 11. PageID #: 25




Plaintiff and is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations asserted in paragraph 21 and therefore denies the same.

         22.   In response to paragraph 22 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 22

and therefore denies the same.

         23.   In response to paragraph 23 of the Complaint, Defendant denies the allegations

contained therein.

         24.                                                 Defendant states
               In response to paragraph 24 of the Complaint, Defendant states Plaintiff's
                                                                              Plaintiff’s

Complaint speaks for itself and that no response is necessary, but to the extent that such response

is necessary, Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 24 and therefore denies the same.

         25.                                                 Defendant states
               In response to paragraph 25 of the Complaint, Defendant states Plaintiff's
                                                                              Plaintiff’s

Complaint speaks for itself and that no response is necessary, but to the extent that such response

is necessary, Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 25 and therefore denies the same.

         26.   In response to paragraph 26 of the Complaint, Defendant denies the allegations

contained therein.

         27.   In response to paragraph 27 of the Complaint, Defendant denies the allegations

contained therein.

         28.                                                                       Plaintiff’s
               In response to paragraph 28 of the Complaint, Defendant states that Plaintiff's

Complaint and 29 U.S.C. 216(b) speak for themselves and therefore no response is necessary.

To the extent that a response is necessary and in response to the remaining allegations asserted in




{8151877: }                                      4
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 5 of 11. PageID #: 26




paragraph 28, Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the same.

         29.   In response to paragraph 29 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 29

and therefore denies the same.

         30.                                                 Defendant states
               In response to paragraph 30 of the Complaint, Defendant states Plaintiff's
                                                                              Plaintiff’s

Complaint speaks for itself and that no response is necessary, but to the extent that such response

is necessary, Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 30 and therefore denies the same.

         31.   In response to paragraph 31 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 31

and therefore denies the same.

         32.   In response to paragraph 32 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 32

and therefore denies the same.

         33.   In response to paragraph 33 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 33

and therefore denies the same.

         34.   In response to paragraph 34 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 34

and therefore denies the same.




{8151877: }                                      5
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 6 of 11. PageID #: 27




         35.   In response to paragraph 35 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 35

and therefore denies the same.

         36.   In response to paragraph 36 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 36

and therefore denies the same.

         37.   In response to paragraph 37 of the Complaint, Defendant realleges and

incorporates by reference its answers to paragraphs 1-36 as if each were fully set forth herein.

         38.   In response to paragraph 38 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 38

and therefore denies the same.

         39.   In response to paragraph 39 of the Complaint, Defendant denies the allegations

contained therein.

         40.   In response to paragraph 40 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 40

and therefore denies the same.

         41.   In response to paragraph 41 of the Complaint, Defendant realleges and

incorporates by reference its answers to paragraphs 1-40 as if each were fully set forth herein.

         42.   In response to paragraph 42 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 42

and therefore denies the same.

         43.   In response to paragraph 43 of the Complaint, Defendant denies the allegations

contained therein.




{8151877: }                                      6
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 7 of 11. PageID #: 28




         44.    In response to paragraph 44 of the Complaint, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations asserted in paragraph 44

and therefore denies the same.

                                        SECOND DEFENSE

         43.    Plaintiff s Complaint fails to state a claim upon which relief may be granted.
                Plaintiffs

                                         THIRD DEFENSE

          44.   This case is inappropriate for treatment as a collective action because Plaintiff is

                          Defendant’s other employees or former employees whom he or his
not similarly situated to Defendant's

counsel seek to represent.

                                        FOURTH DEFENSE

         45.    This action cannot be maintained as a collective action as the Plaintiff fails

to meet the requirements of 29 U.S.C. § 216.

                                         FIFTH DEFENSE

         46.    Plaintiff’s claims are barred, in whole or in part, by the applicable statute of
                Plaintiffs

limitations.

                                         SIXTH DEFENSE

         47.    Plaintiff’s claims are barred, in whole or in part, by his or their own
                Plaintiff's

misconduct and/or unclean hands.

                                       SEVENTH DEFENSE

         48.    Plaintiff’s claims are barred by the doctrines of laches, payment, release, accord
                Plaintiffs

and satisfaction.




{8151877: }                                      7
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 8 of 11. PageID #: 29




                                       EIGHTH DEFENSE

         49.   The claims set forth in the Complaint are barred, in whole or in part, by the

doctrines of release, waiver and estoppel.

                                        NINTH DEFENSE

         50.   Plaintiff, by his conduct, has waived any rights he may have had.

                                        TENTH DEFENSE

         51.   Plaintiff has not been damaged in any manner or amount and any further payment

to such Plaintiff would constitute unjust enrichment.

                                      ELEVENTH DEFENSE

         52.   Pursuant to 29 U.S.C. § 260, Defendant cannot be liable for liquidated damages

because any acts or omissions giving rise to this action were undertaken in good faith and with

reasonable grounds for believing that its actions were in compliance with the Fair Labor

          Act (hereinafter
Standards Act (hereinafter "FLSA").
                           “FLSA”).

                                      TWELFTH DEFENSE

         53.   Pursuant to 29 U.S.C. § 259, Defendant is not liable under the FLSA because any

acts or omissions giving rise to this action were undertaken in good faith and in reliance upon

written administrative regulations, orders, rulings, approvals, interpretations, and written and

unwritten administrative practices of the Administrator of the Wage and Hour Division of the

United States Department of Labor.

                                     THIRTEENTH DEFENSE

         54.   Defendant did not willfully violate the FLSA because any acts or omissions

giving rise to this action were reasonable and not undertaken with reckless disregard as to

whether such actions or omissions violated the FLSA.




{8151877: }                                     8
        Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 9 of 11. PageID #: 30




                                    FOURTEENTH DEFENSE

         55.   Plaintiff’s claims are barred due to insufficient service of process upon Defendant.
               Plaintiffs

                                      FIFTEENTH DEFENSE

         56.   To the extent that Plaintiff has received other benefits and/or awards attributable

to an injury for which he seeks compensation in this case, such benefits and/or awards should

offset, in whole or in part, any award received here for the same injury.

                                      SIXTEENTH DEFENSE

         57.   The claims set forth in the Complaint are barred, in whole or in part, by the

doctrine of payment because Defendant properly compensated Plaintiff for all hours worked in

accordance with the FLSA.

                                   SEVENTEENTH DEFENSE

         58.   Plaintiff’s claims in the Complaint are subject to the de minimus rule, 29 C.F.R.
               Plaintiffs

§785.47, because they involve insignificant amounts of overtime.

                                    EIGHTEENTH DEFENSE

         59.   The Complaint and each cause of action alleged therein are barred to the extent

the Court lacks subject matter jurisdiction over the stated claims.

                                    NINETEENTH DEFENSE

         60.   Notwithstanding the applicable overtime compensation actually paid, and without

assuming liability, even if Defendant has, in fact, failed to pay Plaintiff for any of the activities

alleged in his Complaint, which Defendant maintains it has not, such activities do not constitute

compensable work under the FLSA and/or other applicable state laws, and furthermore, such

activities were not an integral and indispensable part of Plaintiff's
                                                          Plaintiff’s principal activities of

employment and are not compensable.




{8151877: }                                      9
       Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 10 of 11. PageID #: 31




                                     TWENTIETH DEFENSE

         61.   Notwithstanding the overtime compensation actually paid, and without assuming

liability, even if Defendant has in fact failed to pay Plaintiff for any of the activities alleged in

his Complaint, which Defendant maintains it has not, any bonuses do not constitute wages for

purposes of calculating overtime pay pursuant to the FLSA.

                                   TWENTY-FIRST DEFENSE

         62.   Defendant currently has insufficient information upon which to form a belief as to

whether it may have additional, as yet unstated, defenses beyond those listed above. Defendant

reserves the right to assert additional defenses in the event discovery indicates additional

defenses are appropriate.

         WHEREFORE, having
         WHEREFORE, having fully answered Plaintiff's
                           fully answered Plaintiff’s Complaint,
                                                      Complaint, Defendant
                                                                 Defendant respectfully
                                                                           respectfully

                                                                  Plaintiff’s claims
requests the Court to dismiss this Complaint with prejudice, deny Plaintiff's        and prayers
                                                                              claims and prayers

for relief
for relief and
           and award
               award Defendant
                     Defendant aa judgment
                                  judgment in
                                           in their
                                              their favor with costs,
                                                    favor with        reasonable attorneys'
                                                               costs, reasonable attorneys’ fees
                                                                                            fees

and other such and further relief as this Court deems proper and just.

                                              Respectfully submitted,

                                              /s/ Ryan T. Neumeyer
                                              Ryan T. Neumeyer (0076498)
                                              Sarah M. Mancuso (0096589)
                                              McDonald Hopkins LLC
                                              600 Superior Avenue, Suite 2100
                                              Cleveland, Ohio 44114
                                              Tel: 216-348-5838 / 216-348-5474
                                              Email: rneumeyer@mcdonaldhopkins.com

                                                        for Defendant
                                              Attorneysfor
                                              Clutch Landscaping & Maintenance Inc.




{8151877: }
          }                                      10
       Case: 1:19-cv-01094-DAP Doc #: 4 Filed: 06/14/19 11 of 11. PageID #: 32




                                CERTIFICATE OF SERVICE

                                                               Defendant’s Answer and
         I hereby certify that on June 14, 2019, the foregoing Defendant's

Affirmative Defenses were filed electronically. Notice of this filing will be sent to the parties

                                 Court’s electronic filing system.
listed below by operation of the Court's

Lori M. Griffin, Esq.
Anthony J. Lazzaro, Esq.
Chastity L. Christy, Esq.
The Lazzaro Law Firm, LLC
920 Rockefeller Building
614 W. Superior Avenue
Cleveland, OH 44113
P: 216-696-5000/ F: 216-696-7005
lori@lazzarolawfirm.com
anthony@lazzarolawfirm.com
anthony@lazzarolawfinn.com
chastity@lazzarolawfim.com

Counsel for
        for Plaintiff
            Plaintiff



                                                     /s/ Ryan T. Neumeyer
                                                     Ryan T. Neumeyer (0076498)

                                                              for Defendant
                                                     Attorney for
                                                     Clutch Landscaping & Maintenance Inc.




{8151877: }                                     11
